      Case 5:19-cv-00372-BLF Document 113 Filed 02/14/20 Page 1 of 4




 1   KELLER LENKNER LLC
     Ashley C. Keller (admitted pro hac vice)
 2     ack@kellerlenkner.com
     Aaron M. Zigler (admitted pro hac vice)
 3     amz@kellerlenkner.com
     150 N. Riverside Plaza, Suite 4270
 4   Chicago, IL 60606
     Telephone: (312) 741-5220
 5
     BROWNE GEORGE ROSS LLP
 6   Eric M. George (State Bar No. 166403)
       egeorge@bgrfirm.com
 7   Carl Alan Roth (State Bar No. 151517)
       croth@bgrfirm.com
 8   Ryan D. Evans (State Bar No. 295600)
       revans@bgrfirm.com
 9   2121 Avenue of the Stars, Suite 2800
     Los Angeles, California 90067
10   Telephone: (310) 274-7100
     Facsimile: (310) 275-5697
11
     Counsel for Matis Nayman and
12   Proposed Lead Counsel for the Class
13                           UNITED STATES DISTRICT COURT
14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
15
                                              Case No. 5:19-cv-00372-BLF
16   SPENCER WONG, Individually and on Behalf
     of All Others Similarly Situated,        CLASS ACTION
17
                           Plaintiff,           STIPULATION AND [PROPOSED]
18                                              ORDER TO STAY PROCEEDINGS TO
            v.                                  PERMIT FILING OF A MOTION FOR
19                                              PRELIMINARY APPROVAL OF
     ARLO TECHNOLOGIES, INC., MATTHEW           CLASSWIDE SETTLEMENT
20   McRAE, CHRISTINE M. GORJANC,
     PATRICK C.S. LO, AND ANDREW W. KIM, Honorable Beth L. Freeman
21
                           Defendants.
22

23

24

25

26
                                                                  Case No. 5:19-cv-00372-BLF
27                                                 STIPULATION AND [PROPOSED] ORDER TO
                                                   STAY PROCEEDINGS TO PERMIT FILING OF
28                                                  A MOTION FOR PRELIMINARY APPROVAL
                                                              OF CLASSWIDE SETTLEMENT
      Case 5:19-cv-00372-BLF Document 113 Filed 02/14/20 Page 2 of 4




 1          The parties, by and through their respective counsel of record and subject to the Court’s

 2   approval, stipulate that this action shall be stayed until March 30, 2020 to allow for the preparation

 3   and filing of a Motion for Preliminary Approval of Classwide Settlement, thereby conserving the

 4   parties’ and Court’s time and resources in the interest of judicial economy.

 5          SO STIPULATED AND AGREED .

 6   Dated: February 12, 2020                              /s/ Aaron M. Zigler___________
                                                           Aaron M. Zigler
 7                                                         Keller Lenkner LLC
                                                           150 N. Riverside Plaza
 8
                                                           Suite 4270
 9                                                         Chicago, IL 60606
                                                           Counsel for Lead Plaintiff
10                                                         Matis Nayman and the Class
11   Dated: February 12, 2020                              /s/ Koji F. Fukumura
                                                           Koji F. Fukumura
12
                                                           Cooley Godward Kronish LLP
13                                                         4401 Eastgate Mall
                                                           San Diego, CA 92121-9109
14                                                         Counsel for Defendants Arlo Technologies,
                                                           Inc., Matthew McRae, Christine M. Gorjanc,
15                                                         Patrick C.S. Lo, and Andrew W. Kim
16
     Dated: February 12, 2020                              /s/ Catherine Moreno
17                                                         Catherine Moreno
                                                           Counsel for Defendant Netgear, Inc.
18                                                         Wilson Sonsini Goodrich & Rosati
                                                           650 Page Mill Road
19                                                         Palo Alto, CA 94304-1050
20
     Dated: February 12, 2020                              /s/ Craig J. Bergman
21                                                         Craig J. Bergman
                                                           Davis Polk and Wardwell LLP
22                                                         450 Lexington Avenue
                                                           New York, NY 10017
23                                                         Counsel for Defendants Merrill Lynch,
24                                                         Pierce, Fenner & Smith, Inc., Deutsche Bank
                                                           Securities, Inc., Guggenheim Securities,
25                                                         LLC, Raymond James & Associates, Inc.,
                                                           Cowen and Company, LLC, and Imperial
26                                                         Capital, LLC
                                                                             Case No. 5:19-cv-00372-BLF
27                                                            STIPULATION AND [PROPOSED] ORDER TO
                                                              STAY PROCEEDINGS TO PERMIT FILING OF
28                                                             A MOTION FOR PRELIMINARY APPROVAL
                                                                         OF CLASSWIDE SETTLEMENT
      Case 5:19-cv-00372-BLF Document 113 Filed 02/14/20 Page 3 of 4




 1                                  SIGNATURE CERTIFICATION

 2          I, Aaron M. Zigler, am the ECF User whose ID and password are being used to file this

 3   Stipulation and [Proposed] Order to Stay Proceedings to Permit Filing of a Motion for Preliminary

 4   Approval of Classwide Settlement. In compliance with Local Rule 5-1(i)(3), I hereby attest that

 5   counsel for Defendants’ concur in this filing.

 6

 7                                                    /s/ Aaron M. Zigler
                                                           Aaron M. Zigler
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                            Case No. 5:19-cv-00372-BLF
27                                                           STIPULATION AND [PROPOSED] ORDER TO
                                                             STAY PROCEEDINGS TO PERMIT FILING OF
28                                                            A MOTION FOR PRELIMINARY APPROVAL
                                                      -2-               OF CLASSWIDE SETTLEMENT
      Case 5:19-cv-00372-BLF Document 113 Filed 02/14/20 Page 4 of 4




 1                                     * * *

 2                                     ORDER

 3         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 4
            February 14
 5   Dated: __________________, 2020

 6
                                       _______________________________________
 7                                     Hon. Beth Labson Freeman
                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                              Case No. 5:19-cv-00372-BLF
27                                             STIPULATION AND [PROPOSED] ORDER TO
                                               STAY PROCEEDINGS TO PERMIT FILING OF
28                                              A MOTION FOR PRELIMINARY APPROVAL
                                         -3-              OF CLASSWIDE SETTLEMENT
